         Case: 4:19-cv-00161-DMB-RP Doc #: 18 Filed: 07/07/20 1 of 2 PageID #: 856




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

ELBERT DAVIS                                                                                         PETITIONER

V.                                                                                   NO. 4:19-CV-161-DMB-RP

RONALD KING, et al.                                                                               RESPONDENTS


                   ORDER ADOPTING REPORT AND RECOMMENDATION

           On February 19, 2020, United States Magistrate Judge Roy Percy issued a Report and

Recommendation (“R&R”) recommending that the State’s motion to dismiss 1 Elbert Davis’

petition for a writ of habeas corpus2 be granted, that Davis’ petition be dismissed as untimely filed,

and that a certificate of appealability be denied. Doc. #12 at 6. On February 28, 2020, Davis

acknowledged receipt of the R&R. Doc. #13. No objections to the R&R were filed. 3

           Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

           The Court has reviewed the R&R and finds that it is neither clearly erroneous nor contrary

to law. Accordingly, the Report & Recommendation [12] is ADOPTED as the order of this Court,

the State’s motion to dismiss [10] is GRANTED, Davis’ petition for a writ of habeas corpus [2]


1
    Doc. #10.
2
    Doc. #2.
3
  On or about March 12, 2020, Davis filed a second petition. Doc. #14. The second petition includes additional pages
and expands on Davis’ ineffective assistance of counsel argument. However, it fails to address the R&R’s finding
that the original petition was untimely filed. Judge Percy construed the filing as a motion to amend the original petition
and denied the motion on June 8, 2020. Doc. #16.
     Case: 4:19-cv-00161-DMB-RP Doc #: 18 Filed: 07/07/20 2 of 2 PageID #: 857




is DISMISSED with prejudice, and a certificate of appealability is DENIED. A final judgment

will be issued accordingly.

       SO ORDERED, this 7th day of July, 2020.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE




                                             2
